DETAILED ACTION

Examiner’s Answer
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
In view of the appeal brief filed on 01/04/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                            

Status of Claims
•    The following is an office action in response to the communication filed 01/04/2021.
•    Claims 8-9 and 17-18 were previously canceled.


Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/159,052 filed 05/08/2015 has been received and acknowledged.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-16, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 and 21-23 are directed to a process, claims 10-16 and 24 are directed to a machine, and claims 19-20 are directed to an article of manufacture.  Therefore, claims 1-7, 10-16, and 19-24 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).  

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  

causing presentation to be presented to a first user, the presentation including a plurality of selectors configured to allow a selection of a plurality of criteria; 
receiving, via the plurality of selectors, the selection of the criteria to identify a product cluster having a main aspect and a secondary aspect in a network-based marketplace, the plurality of selectors allowing switching between the main aspect of the product cluster and the secondary aspect of the product cluster; 
accessing based on the selected criteria, data from a data store, the data identifying a set of items in the product cluster, the set of items comprising a first plurality of items having one or more shared characteristics related to the selected criteria; 
identifying a second plurality of items corresponding to the product cluster; 
determining, based on a series of items viewed by a user, a degree of variety for the user; and 
based on the degree of variety for the user and a threshold: 
identifying an item in the first plurality of items that is not in the second plurality of items; and 
causing a promotion for the item to be displayed via a second presentation means associated with the user.


Under Prong Two of Step 2A of the 2019 PEG, claims 1, 10, and 19 recite additional elements, such as one or more processors, a network, a user interface, a first client device, a plurality of selectors, a database, a server computer, and a second client device. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 10, and 19 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 10, and 19 merely recite a commonplace business method (i.e., FairWarning v. Iatric Sys.).  Likewise, claims 1, 10, and 19 specifying that the abstract idea of promoting an item in a product cluster based on user shopping behavior is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 10, and 19 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 10, and 19 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 10, and 19 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include 
Returning to independent claims 1, 10, and 19, these claims recite additional elements, such as one or more processors, a network, a user interface, a first client device, a plurality of selectors, a database, a server computer, and a second client device. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 10, and 19 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 10, and 19 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 10, and 19 specifying that the abstract idea of promoting an item in a product cluster based on user shopping behavior is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 10, and 19 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 10, and 19 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-7, 11-16, and 20-24, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-7, 11-16, and 20-24 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-7, 11-16, and 20-24 fail to identify additional elements and as such, are not indicative of integration into a practical application.  As such, under Step 2A, dependent claims 2-7, 11-16, and 20-24 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1, 10, and 19, dependent claims 2-7, 11-16, and 20-24, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., promoting an item in a product cluster based on user shopping behavior) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Further, these limitations generally link the use of the Alice/Mayo test, claims 1-7, 10-16, and 19-24 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 10, 15, 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Ortega et al. (US 20030050916 A1), hereinafter Ortega, in view of previously cited Chan et al. (US 20080243637 A1), hereinafter Chan.


In regards to claim 1, Ortega discloses a method ([abstract]), comprising:
causing, by one or more processors and via a network, a user interface to be presented on a first client device, the user interface including a plurality of selectors configured to allow a selection of a plurality of criteria (Ortega: [0042] and Fig. 1A – “FIG. 1A illustrates an example Web page that includes an example set of featured book categories 110 and featured book titles 120…featured books and categories are displayed as respective hyperlinks that provide a direct path to the corresponding books and categories”; [0056] and Fig. 2 – “server components 220, including a Web server (not shown), that are used to process requests from user computers 
receiving, via the plurality of selectors of the user interface, the selection of the criteria to identify a product cluster having a main aspect and a secondary aspect in a network-based marketplace, the plurality of selectors allowing switching between the main aspect of the product cluster and the secondary aspect of the product cluster (Ortega: [0042] and Fig. 1A – “FIG. 1A illustrates an example Web page that includes an example set of featured book categories 110 and featured book titles 120…featured books and categories are displayed as respective hyperlinks that provide a direct path to the corresponding books and categories. This gives the user quicker access to the most popular leaf categories and books…selection of a link for a featured leaf category causes the list of books falling under that category to be displayed”; see also Fig. 1B; the examiner notes that Fig. 1A displays a plurality of leaf categories (i.e., a main and secondary aspect), in this example sports/outdoors books are the product cluster, and the hyperlinks are the plurality of selectors allowing switching between the main aspect of the product cluster and the secondary aspect of the product cluster);
accessing, by the one or more processors and via the network, based on the selected criteria, data from a database, the data identifying a set of items in the product cluster, the set of items comprising a first plurality of items having one or more shared characteristics related to the selected criteria (Ortega: [0042] and Fig. 1A – “selection of a link for a featured leaf category causes the list of books falling under that category to be displayed”; [0056] – “server components 220 access a database of HTML documents 250, a Bibliographic Database 260…and a Browse Tree Component 280. The Bibliographic Database 260 includes records for the various book titles and other products that are available for purchase from the Web site”; ;
identifying a second plurality of items corresponding to the product cluster (Ortega: [0042] and Fig. 1A – “FIG. 1A illustrates an example Web page that includes an example set of featured book categories 110”; [0044] – “As the user moves further into the browse tree, the ‘featured’ book categories…adjust such that the most popular leaf categories and book titles falling within the selected category are displayed”; the examiner notes that adjustment of categories for display is identification of a second plurality of items);
determining, based on a series of items viewed by a user, a variety for the user (Ortega: [0040] – “popularity levels of the nodes can be determined by evaluating the collected data…on an individual basis… Where the data is collected and evaluated on an individual basis, the items and leaf categories that are featured at each node are specific to the historical actions performed by the particular user”; [0057] – “the information stored for each user may include…the user's Web activity 274…Web activity 274 keeps track, on a user-specific basis, of certain types of browsing events, such as downloads of book detail pages…searches within specific categories, etc”; [0082] and Fig. 6 – “FIG. 6 shows an example set of scores 610 after the process has finished. As illustrated, the weighted scores for User #128928753 in FIG. 6 correspond to those calculated in Table 6”; (e.g., scores for click-through and search with respect to each category); and
based on the variety for the user and a threshold (Ortega: [0050-0051] and Fig. 1B – “numbers listed below the item nodes (‘items’) are their respective popularity scores…these scores may be based on activity data collected for a particular user…the top two items (items 
identifying an item in the first plurality of items that is not in the second plurality of items (Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node…items 5 and 6 are elevated for display at category 5 since they have the highest scores of all items falling within category 5; and items 9 and 10 are elevated for display at category 3 since they have the highest scores of all items falling within category 3”; [0035] – “mutually exclusive categories and items can…be used”; (e.g., an identified item in one category (the first plurality of items) is not in the other category (the second plurality if items)); and
causing, by a server computer and via the network, a promotion for the item to be displayed on a second client device associated with the user (Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node…items 5 and 6 are elevated for display at category 5 since they have the highest scores of all items falling within category 5; and items 9 and 10 are elevated for display at category 3 since they have the highest scores of all items falling within category 3.…When the user navigates down to one of the leaf categories C4-C7 to view a list of items, the elevated items within that category might be highlighted within the list”;[0015] – “an item may be selected from the tree for personal recommendation…and automatically featured at some or all of the categories in which the item falls”; the examiner notes that two items are featured and therefore represent item promotions;  [0056] and Fig. 2 – “user computers 230A-C”; the examiner notes that there are multiple users computers and therefore a second client device associated with the user).

Ortega does not explicitly disclose that the variety represents a degree of variety, where the promotion is based on the degree of variety. However, Chan teaches a method of item recommendations (Chan: [abstract]), including that the variety represents a degree of variety, where the promotion is based on the degree of variety (Chan: [0035] and Fig. 1 – “the collection consists of items…collection may…be based on other types of item "selection" actions (e.g., …views...). The distance between each pair of items (points) in FIG. 1 represents the calculated degree to which the items are similar, with relatively small distances representing relatively high degrees of similarity”;  [0036] – “Any appropriate distance metric(s) can be used for item clustering…The respective vectors of two items can then be compared to compute the distance between the items”; [abstract] – “Information about the resulting clusters is then used to select items to use as recommendation sources”; examiner notes that the degree of variety is the distance between vectors).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability that the variety represents a degree of variety, where the promotion is based on the degree of variety, as taught by Chan, since the claimed 
Examiner notes that the limitation “allowing switching between the main aspect of the product cluster and the secondary aspect of the product cluster” is merely an intended use or intended result and thus is granted little to no patentable weight.

In regards to claim 6, Ortega/Chan teaches the method of claim 1. Ortega further discloses wherein the one or more shared characteristics of the first plurality of items are selected from the group consisting of text strings in titles, text strings in descriptions, images, catalog data, current price, starting price, and buy-it-now price (Ortega: [0006] – “popular products (e.g., books) and/or product categories within a catalog of an online merchant”; [0063] – “number of items contained within the catalog is…most popular items (e.g., the ten most popular items) within each leaf category”).

In regards to claim 10, claim 10 is directed to a system. Claim 10 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. Ortega/Chan teaches the limitations of claim 1 as noted above. Ortega further discloses a system and a memory that stores instructions (Ortega: [0059]). Claim 10 is therefore rejected for the reasons set forth above for claim 1 and set forth in this paragraph.

In regards to claim 15, all the limitations in system claim 15 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.  

In regards to claim 19, claim 19 is directed to a medium. Claim 19 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. Ortega/Chan teaches the limitations of claim 1 as noted above. Ortega further discloses a machine-readable medium not having any transitory signals and having instructions embodied thereon which when executed by one or more processors of a machine, cause the machine to perform operations (Ortega: [0059]). Claim 19 is therefore rejected for the reasons set forth above for claim 1 and set forth in this paragraph.

In regards to claim 21, Ortega/Chan discloses the method of claim 1. Ortega further discloses a variety of items (Ortega: [0057]),
yet does not explicitly disclose wherein the determining of the degree of variety for the series of items viewed by the user is based on an n-dimensional vector in an n-dimensional space for each item in the series of items. 
However, Chan teaches a method of determining a degree of variety (Chan: [0036]), including wherein the determining of the degree of variety for the series of items viewed by the user is based on an n-dimensional vector in an n-dimensional space for each item in the series of items (Chan: [0035] and Fig. 1 – “the collection consists of items…collection may…be based on other types of item "selection" actions (e.g., …views...). The distance between each pair of items (points) in FIG. 1 represents the calculated degree to which the items are similar, with relatively 
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability for wherein the determining of the degree of variety for the series of items viewed by the user is based on an n-dimensional vector in an n-dimensional space for each item in the series of items, as taught by Chan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Chan, in order to allow for determinations of categories associated with a product to improves the quality of recommendations (Chan: [0006]).


In regards to claim 24, Ortega discloses the method of claim 1, yet does not explicitly disclose wherein the determining of the degree of variety for the series of items viewed by the user is based on a n-dimensional vector for each item in the series of items. 
However, Chan teaches a method of determining a degree of variety (Chan: [0036]), including wherein the determining of the degree of variety for the series of items viewed by the user is based on a n-dimensional vector for each item in the series of items (Chan: [0048-0049] – “collection may, for example, include or consist of items the target user has…viewed… an appropriate clustering algorithm is used to subdivide the collection into multiple clusters”); 
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability that wherein the determining of the degree of variety for the series of items viewed by the user is based on a n-dimensional vector for each item in the series of items, as taught by Chan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Chan, in order to allow for determinations of categories associated with a product to improves the quality of recommendations (Chan: [0006]).



Claims 2, 4, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Chan, in view of previously cited Duong et al. (US 2011/0238455 A1), hereinafter Duong.

In regards to claim 2, Ortega/Chan teaches the method of claim 1. Ortega further discloses based on a determination: causing a display of a second promotion for a second item in the first plurality of items (Ortega: Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node…items 5 and 6 are elevated for display at category 5 since they have the highest scores of all items falling within category 5; and items 9 and 10 are elevated for display at category 3 since they have the highest scores of all items falling within category 3.…When the user navigates down to one of the leaf categories C4-C7 to view a list of items, the elevated items within that category might be highlighted within the list”; [0015] – “an item may be selected from the tree for personal recommendation…and automatically featured at some or all of the categories in which the item falls”; See also [0056] and Fig. 2; the examiner notes that two items are featured and therefore the second of the two represents a second promotion),
yet Ortega does not explicitly disclose a determination being that an average price of the first plurality of items is lower than an average price of the second plurality of items. However Duong teaches a similar method of determining featured listings (Duong: [0016]), including a determination being that an average price of the first plurality of items is lower than an average price of the second plurality of items (Duong: [0042] – “identifying an average price of all listings in the product category during the time period at 506…At 508, method 500 identifies an average price of all listings in the product category…that are initiated by a particular seller”; [0045] and Fig. 6 – “possible states 604 associated with the state-action model include…a relative price (e.g., relative to the average listing price for all listings)…relative price…can have values of low, medium or high”; [0049] – “identifying state representations at 702. Example states and their corresponding values are shown in FIG. 6”).
that an average price of the first plurality of items is lower than an average price of the second plurality of items, as taught by Duong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Duong, in order to improve product sales (Duong: [0033]).

In regards to claim 4, Ortega/Chan teaches the method of claim 1. Ortega further discloses based on a determination: identifying a second item in the first plurality of items that is not in the second plurality of items; and causing a display of a second promotion for the second item (Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node…items 5 and 6 are elevated for display at category 5 since they have the highest scores of all items falling within category 5; and items 9 and 10 are elevated for display at category 3 since they have the highest scores of all items falling within category 3.…When the user navigates down to one of the leaf categories C4-C7 to view a list of items, the elevated items within that category might be highlighted within the list”; [0035] – “mutually exclusive categories and items can…be used”; [0015] – “an item may be selected from the tree for personal recommendation…and automatically featured at some or all of the categories in which the item falls”; the examiner notes that two items are featured and therefore the second of the two represents a second promotion),
that an average price of the first plurality of items is higher than an average price of the second plurality of items. However Duong teaches a similar method of determining featured listings (Duong: [0016]), including a determination being that an average price of the first plurality of items is higher than an average price of the second plurality of items (Duong: [0042] – “identifying an average price of all listings in the product category during the time period at 506…At 508, method 500 identifies an average price of all listings in the product category…that are initiated by a particular seller”; [0045] and Fig. 6 – “possible states 604 associated with the state-action model include…a relative price (e.g., relative to the average listing price for all listings)…relative price…can have values of low, medium or high”; [0049] – “identifying state representations at 702. Example states and their corresponding values are shown in FIG. 6”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability a determination is that an average price of the first plurality of items is higher than an average price of the second plurality of items, as taught by Duong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Duong, in order to improve product sales (Duong: [0033]).

In regards to claims 11 and 13, all the limitations in system claims 11 and 13 are closely parallel to the limitations of method claims 2 and 4 analyzed above and rejected on the same bases.  

In regards to claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Chan, in view of Duong, in further view of previously cited Yruski et al. (US 20100250391 A1), hereinafter Yruski.

In regards to claim 3, Ortega/Chan teaches the method of claim 1. Ortega further discloses items constituting a second item in the first plurality of items and additional items in the product cluster (Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node…When the user navigates down to one of the leaf categories C4-C7 to view a list of items, the elevated items within that category might be highlighted within the list”) and a seller in a marketplace (Ortega: [0049]),
yet Ortega does not explicitly disclose based on a determination that an average price of the set of items is lower than an average price of the second plurality of items: identifying a seller in the network-based marketplace of a second item in the first plurality of items; and sending a message to the seller that encourages the seller to provide items for sale. 
based on a determination that an average price of the set of items is lower than an average price of the second plurality of items: making a marketplace recommendation (Duong: [0042] – “identifying an average price of all listings in the product category during the time period at 506…At 508, method 500 identifies an average price of all listings in the product category…that are initiated by a particular seller”; [0045] and Fig. 6 – “possible states 604 associated with the state-action model include…a relative price (e.g., relative to the average listing price for all listings)…relative price…can have values of low, medium or high”; [0049] – “identifying state representations at 702. Example states and their corresponding values are shown in FIG. 6”; [0016] – “results of the analysis are used to generate one or more recommendations regarding marketplace listings for other users”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability for based on a determination that an average price of the set of items is lower than an average price of the second plurality of items: making a marketplace recommendation, as taught by Duong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Duong, in order to improve product sales (Duong: [0033]).
Additionally, Yruski teaches a similar marketplace recommendation method (Yruski: [0051]), including that a marketplace recommendation comprises identifying a seller in the network-based marketplace of an item; and sending a message to the seller that encourages the seller to provide additional items for sale (Yruski: [0051] – “A buyer…can submit…a request for the particular product not listed in the catalogue…buyer requests can be aggregated by the marketplace server 100 and displayed, at the client 110, to potential sellers 210 who can respond to the demand by submitting offers to sell the desired product at the online marketplace 200”; [0038] – “an online marketplace 200…seller 210 creates, at the client, a sell-offer 202 having a sale-price 202 and quantity 203 of a product 204 to sell at the server”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability that a marketplace recommendation comprises identifying a seller in the network-based marketplace of an item; and sending a message to the seller that encourages the seller to provide additional items for sale, as taught by Yruski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Yruski, in order to sell to a buyer a product not in the marketplace (Yruski: [0011]).
Examiner notes that the limitation “that encourages the seller to provide additional items in the product cluster for sale” is merely an intended result and thus is granted no patentable weight.

In regards to claim 12, all the limitations in system claim 12 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases.  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Chan, in further view of previously cited Shivaswamy et al. (US 20140358629 A1), hereinafter Shivaswamy, in view of Duong.

In regards to claim 5, Ortega/Chan teaches the method of claim 1. Ortega further discloses an item being a second item in the first plurality of items (Ortega: [0051] and Fig. 1B – “the top two items (items with the highest scores) are selected for elevation at each category node”),
yet Ortega does not explicitly disclose based on a determination that an average price of the first plurality of items is higher than an average price of the second plurality of items: identifying a seller in the network-based marketplace of a second item; and sending a message to the seller that encourages the seller to reduce a price of the second item.
However, Shivaswamy teaches a marketplace recommendation (Shivaswamy: [0039]), including based on a relative price determination: identifying a seller in the network-based marketplace of a second item; and sending a message to the seller that encourages the seller to reduce a price of the second item (Shivaswamy: [0039] – “if the determination module 204 determines that the price of the first product is actually higher than the price of the equivalent product on the competitor retailer website (such that the price of the first product does not currently represent a deal), then the determination module 204 may…transmit a message to a seller associated with first product, notifying them of the crawled competitor price and requesting permission to reduce the price of the first product”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability for based on a relative price determination: identifying a seller in the network-based marketplace of a second item; and sending a message to the seller that encourages the seller to reduce a price of the second item, as taught by Shivaswamy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Shivaswamy, in order to identify prices not representing a deal (Shivaswamy: [0039]).
Additionally, Duong teaches a similar method of determining featured listings (Duong: [0016]), including that a relative pricing determination is a determination that an average price of the first plurality of items is higher than an average price of the second plurality of items (Duong: [0042] – “identifying an average price of all listings in the product category during the time period at 506…At 508, method 500 identifies an average price of all listings in the product category…that are initiated by a particular seller”; [0045] and Fig. 6 – “possible states 604 associated with the state-action model include…a relative price (e.g., relative to the average listing price for all listings)…relative price…can have values of low, medium or high”; [0049] – “identifying state representations at 702. Example states and their corresponding values are shown in FIG. 6”; [0016] – “results of the analysis are used to generate one or more recommendations regarding marketplace listings for other users”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability that a relative pricing determination is a determination that an average price of the first plurality of items is higher than an average price of the second plurality of items, as taught by Duong, since the claimed invention is merely a 
Examiner notes that the limitation “that encourages the seller to reduce the price of an item” is merely an intended result and thus is granted no patentable weight.

In regards to claim 14, all the limitations in system claim 14 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.  

Claims 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Chan, in view of Duong, in further view of previously cited Steves et al. (US 8787707 B1), hereinafter Steves.

In regards to claim 7, Ortega/Chan teaches the method of claim 1. Ortega further discloses wherein the one or more shared characteristics of the first plurality of items comprise all of the following: catalog data (Ortega: [0006] – “popular products (e.g., books) and/or product categories within a catalog of an online merchant”; [0063] – “number of items contained within the catalog is…most popular items (e.g., the ten most popular items) within each leaf category”),
text strings in titles, text strings in descriptions, images, current price, starting price, and buy-it-now price.
However Duong teaches a similar method of determining featured listings (Duong: [0016]), including wherein the one or more shared characteristics of the first plurality of items comprise all of the following: text strings in titles, text strings in descriptions, current price, starting price, and buy-it-now price (Duong: [0034-0037] and Fig. 4 – “Method 400 performs this clustering process by analyzing the marketplace listing data and the catalog data…based on various factors such as brand name, model number, and description…the matching score may include the number of matched words between the catalog description and the listing title. For example, the matching score may be calculated using a word similarity algorithm…a ratio of the number of common words between the catalog description and the listing title”; [0028] – “data associated with a marketplace listing includes…price”; see also [0032]; the examiner notes that for a product listing with a listing price, price is the current price, the buy it now price, and the starting price).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability for wherein the one or more shared characteristics of the first plurality of items comprise all of the following: text strings in titles, text strings in descriptions, current price, starting price, and buy-it-now price, as taught by Duong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time 
Additionally, Steves teaches a product categorization method (Steves: Col. 1, Ln. 45-55), including wherein the one or more shared characteristics of the first plurality of items comprise: images (Steves: Col. 1, Ln. 45-55 – “products can be assigned to product categories to which they are not associated based on an analysis of imagery of the product's packaging”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability for wherein the one or more shared characteristics of the first plurality of items comprise: images, as taught by Steves, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Steves, in order to allow for determinations of categories associated with a product to generate subsequent recommendations and targeting campaigns (Steves, Col. 1, Ln. 5-20).

In regards to claim 16, all the limitations in system claim 16 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Chan, in view of newly cited Berkner (US 20060136478 A1), hereinafter Berkner.


In regards to claim 22, Ortega/Chan teaches the method of claim 21. Yet Ortega does not explicitly disclose determining an average difference in the n-dimensional space between each pair of items of the series of items.
However, Chan further teaches determining a difference in the n-dimensional space between each pair of items of the series of items (Chan: [0035] and Fig. 1 – “the collection consists of items…collection may…be based on other types of item ‘selection’ actions (e.g., …views...). The distance between each pair of items (points) in FIG. 1 represents the calculated degree to which the items are similar, with relatively small distances representing relatively high degrees of similarity”;  [0036] – “Any appropriate distance metric(s) can be used for item clustering…The respective vectors of two items can then be compared to compute the distance between the items”).
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chan with Ortega for the reasons identified above with respect to claim 21.
Additionally, Berkner teaches a method of determining similarity of documents (Berkner: [abstract]), including determining an average difference in the n-dimensional space between each pair of items (Berkner: [0091] – “Each node v has a similarity value sim(v) associated with it. This similarity value reflects the similarity of the data inside the cluster (e.g. average (maximum) distance between pair of data points)”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability for determining an average difference in the n-dimensional space between each pair of items, as taught by Berkner, since the claimed .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ortega, in view of Chan, in view of newly cited Chen et al. (US 20150169563 A1), hereinafter Chen.

In regards to claim 23, Ortega/Chan discloses the method of claim 1. Yet Ortega does not explicitly disclose wherein the threshold is customized for the user.
However, Chen teaches a method for recommendations to a user (Chen: [0067]), including wherein the threshold is customized for the user (Chen: [0064] – “the fifth threshold value is customized by the user”).
It would have been obvious to one of ordinary skill in the art to include in the item promotion method, as taught by Ortega, the ability that the threshold is customized for the user, as taught by Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Ortega, to include the teachings of Chen, in order to allow a user to quickly find information (Chen: [0064]).

Response to Arguments
Applicant’s appeal brief, filed 01/04/2021, has been fully considered.
Claim Objections
Appellant argues the claim objections have been overcome. (Brief pages 17-18). The examiner agrees. The claim objections have been withdrawn.

35 U.S.C. § 112
Appellant argues the claims are definite. (Brief pages 15-17). The examiner agrees. The 112(b) rejections have been withdrawn.

35 U.S.C. § 103
The examiner notes that an updated search was performed and the newly cited references were found. Accordingly, a new grounds of rejection has been set forth.


35 U.S.C. § 101
Appellant argues the claims are patent eligible because the claims “address problems associated with, among other problems, displaying items to a user that may be of interest to the user. Embodiments address this problem by presenting a user interface on a first user device that includes selectors configured to allow a selection of one or more criteria…[the claims] solve…the problem of displaying items to a user that may be of interest to the user. Moreover, the items displayed are a summarization of information that is presented by virtue of the selectors presented to the user via the user interface. Without the selectors of the user interface, Core Wireless, the claims are directed to an improvement in the functioning of computers (i.e. a particular manner of summarizing and presenting information in electronic devices, which restrains the type of data that is displayed and requires that the device applications exist in a particular state). Furthermore, in Core Wireless, the specification confirmed that the claims disclosed an improvement to user interfaces for electronic devices, specifically those with small screens. The claims were directed to an improvement of the functioning of computers because the invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Further, displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.”

Furthermore, the claims at issue in Core Wireless were confirmed by the specification to be an improvement to the functioning of a computer. In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” This is reflected in paragraphs [0018] of Applicant’s specification, which describe Applicant’s claimed invention as addressing problems relating to promotions in a marketplace. While the Examiner agrees that the specification addresses shortcomings in the  one or more processors, network, user interface, first client device, plurality of selectors, database, server computer, and second client device from those of generic computing components. That this abstract idea is performed using generic computing components does not integrate the abstract idea into a practical application.  Accordingly, there is no evidence, short of attorney argument, that the claimed additional elements are anything other than conventional.  For these reasons, the claimed limitations fail to recite improvements to the functioning of a computer, or to any other technology or technical field.

Appellant argues the claims provide an inventive concept “including, for example, determining, based on a series of items viewed by a user, a degree of variety for the user…the processes involve more than performance of well-understood, routine, and conventional activities, and the Examiner has provided no evidence to the contrary, such as one of the four forms of evidence required under Berkheimer.” Brief pages 13-15. The examiner disagrees. Initially, the examiner notes that “determining, based on a series of items viewed by a user, a degree of variety for the user” is an abstract idea and accordingly is not analyzed as an additional element. Furthermore, the examiner has not commented on whether the claims are well-understood, routine, and conventional, and as such, Berkheimer evidence is not required.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALLISON G WOOD/Primary Examiner, Art Unit 3625